Citation Nr: 1738569	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic kidney disease with hypertension (previously hypertension with headaches and proteinuria) from March 9, 2010 to August 1, 2011.

2.  Entitlement to an evaluation in excess of 60 percent for chronic kidney disease with hypertension (previously hypertension with headaches and proteinuria) from August 2, 2011 to August 6, 2014.

3.  Entitlement to an evaluation in excess of 80 percent for chronic kidney disease with hypertension (previously hypertension with headaches and proteinuria) from August 7, 2014 to February 12, 2015. 

4.  Entitlement to an evaluation in excess of 10 percent for hypertension, effective February 12, 2015.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1996 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The June 2010 rating decision granted service connection for hypertension with headaches and proteinuria, at 20 percent disabling effective December 22, 2007.  The Veteran filed a claim for an increased rating for hypertension on March 9, 2010.  In adjudicating the increased rating claim, over the course of the appeal period, the RO recharacterized the disability, and awarded higher ratings based on the presence of chronic kidney disease with hypertension.  Indeed, in a January 2017 rating decision, the RO granted retroactive increased ratings for chronic kidney disease with hypertension of 30 percent effective March 9, 2010 (the date the Veteran filed her increased rating claim); 60 percent effective August 2, 2011; and 80 percent effective August 7, 2014; and 100 percent effective February 13, 2015.  The RO also granted a separate 10 percent rating for hypertension effective February 13, 2015.  As the Veteran has not expressed satisfaction with these awards, the Veteran's increased rating claim for hypertension, now characterized as an increased rating claim chronic kidney disease with hypertension, remains at issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board will assess the propriety of the ratings below.  
FINDINGS OF FACT

1.  During the one year period prior to the Veteran's increased rating claim for hypertension [i.e. from March 9, 2009 to March 9, 2010], it is ascertainable that the Veteran's disability included renal dysfunction with hypertension rated at least 10 percent disabling under Diagnostic Code 7101 (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).

2.  From March 9, 2010 to August 11, 2011 the Veteran's chronic kidney disease was manifested by hypertension rated at least 10 percent disabling under Diagnostic Code 7101 (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).

3.  From August 2, 2011 to August 6, 2014, the Veteran's chronic kidney disease was manifested by a definite decrease in kidney function. 

4.  From August 7, 2014 to February 12, 2015, the Veteran's chronic kidney disease was manifested by albuminuria with BUN 40 mg/dL.

5.  From February 12, 2015 to today, the Veteran's hypertension is not manifested by diastolic pressure predominately 110 or more, or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for chronic kidney disease with hypertension have been met, effective March 9, 2009, which is one year prior to the date of the Veteran's increased rating claim for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, Diagnostic Code (DC) 7530 (2016).

2.  From March 9, 2010 to August 1, 2011, the criteria for a rating in excess of 30 percent for chronic kidney disease, with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, Diagnostic Code (DC) 7530 (2016).

3.  From August 2, 2011 to August 6, 2014, the criteria for a rating in excess of 60 percent for chronic kidney disease, with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, DC 7530 (2016).

4.  From August 7, 2014 to February 12, 2015, the criteria for a rating in excess of 80 percent for chronic kidney disease, with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, DC 7530 (2016).

5.  From February 12, 2015 to the present day, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.104, DC 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).



III.  Hypertension with Chronic Kidney Disease Criteria and Analysis

The Veteran filed the current claim for an increased rating in March 2010; therefore, the relevant focus for adjudicating the increased rating claim is the period beginning March 2009, one year prior to the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf.  38 C.F.R. § 3.156(b) (2014). 

Prior to March 9, 2010, the Veteran's hypertension was rated 20 percent disabling under Diagnostic Code 7101.  As noted in the introduction above, in adjudicating the Veteran's increased rating claim, the RO recharacterized the service-connected disability based on evidence showing the presence of chronic kidney disease and hypertension.  The Veteran was granted a 30 percent disabling evaluation from March 9, 2010; an evaluation to 60 percent effective August 2, 2011; an evaluation to 80 percent evaluation effective August 7, 2014; and an evaluation of 100 percent effective February 13, 2015 for chronic kidney disease with hypertension (previously hypertension with headaches and proteinuria) under Diagnostic Code 7530.  The Veteran contends that her condition warrants higher evaluations than she received during each of the staged rating periods. 

DC 7530 addresses chronic renal disease, and is rated under renal dysfunction.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control), is to be assigned a 30 percent rating.

The next higher evaluation of 60 percent disabling is where the renal dysfunction is manifested by constant albuminuria with some edema or a definite decrease in kidney function or hypertension at least 40 percent disabling.  38 C.F.R. § 4.115a (2016).  

An evaluation of 80 percent disabling is assigned when the veteran's renal dysfunction is manifested by persistent edema and albuminuria with a BUN level of 40 to 80 mg% or a creatinine level of 4 to 8 mg% or generalized poor health characterized by lethargy weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a (2016).  

Finally, the maximum evaluation of 100 percent disabling is available where the veteran's renal dysfunction requires regular dialysis or precludes more than sedentary activity from one of the following: persistent edema and albuminuria or BUN level more than 80mg% or a creatinine level more than 8mg% or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2016).  

A minimum compensable evaluation of 10 percent disabling is available for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016), where the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or where a veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The next higher evaluation of 20 percent disabling is available for hypertension manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The next higher evaluation of 40 percent disabling is available for hypertension manifested by diastolic pressure predominantly 120 or more.  Finally, the maximum evaluation of 60 percent disabling is available for hypertension that is manifested by diastolic pressure predominantly 130 or more.  The Notes following Diagnostic Code 7101 indicate that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Board has reviewed all of the evidence in the Veteran's claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claims, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim on appeal.

A.  March 9, 2009 to August 1, 2011

As noted above, the Veteran filed the current claim for an increased rating in March 2010; therefore, the relevant focus for adjudicating the increased rating claim is the period beginning March 2009, one year prior to the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf.  38 C.F.R. § 3.156(b) (2014). 

The RO recharacterized the Veteran's service-connected disability from hypertension to chronic kidney disease with hypertension, effective March 9, 2010.  This change was based on the RO's observation that the Veteran had kidney disease related to hypertension identified in the record on a September 8, 2008 VA nephrology consult.  It is clear from the medical evidence during the one-year period prior to the date of claim that the Veteran's hypertension-related kidney disability existed, and the RO had already rated hypertension 20 percent disabling during that time period.  As such, the Board finds that it is factually ascertainable that, based on the RO's recharacterization of the Veteran's service-connected disability that an increased rating would be warranted from 20 percent under Diagnostic Code 7101 to 30 percent under Diagnostic Code 7530 is warranted, from March 9, 2009 to March 8, 2010.  However, a rating higher than 30 percent is not warranted from March 9, 2009 to August 1, 2011 as constant albuminuria with some edema, definite decrease in kidney dysfunction, or hypertension warranting a rating of at least 40 percent under DC 7101 (based on diastolic pressure predominately 120 or more) is not shown by the evidence of record during that time period.

The Board recognizes that treatment notes in November 2009 disclosed that the Veteran's hypertension was unstable with readings of 212/168, 204/140, 256/134, 183/118 and 198/124 at entry because the Veteran had not been taking her prescribed medication.  However, after being administered her medication the Veteran's blood pressure significantly improved and she was released.  The evidence indicates that once the Veteran was taking medication to control her hypertension, her hypertension stabilized.  Additionally, although in February 2010 the Veteran and a 3 day period of high diastolic pressure, it was not predominantly over 120.  Records show that the Veteran reported her baseline diastolic pressure was 90-110; therefore, the Veteran would not qualify for a 40 percent evaluation under DC 7101.  The Veteran had no edema on physical examination in November 2009.  Laboratory tests at these examinations showed creatinine levels between 0.84 to 1.33 and BUN levels between 10 and 19 mg/dL.  Therefore, for the period of March 9, 2009 to August 1, 2011 the most appropriate evaluation was 30 percent disabling.  

B.  August 2, 2011 to August 6, 2014

Given the symptomatology associated with the Veteran's service-connected kidney disease with hypertension, and because she experienced a definite decrease in renal function as a result of her hypertension, the Board finds that her disability more closely approximates the criteria for a 60 percent evaluation of renal dysfunction found in the Rating Schedule from August 2, 2011 to August 6, 2014.  As noted above, the Veteran's levels stayed within the normal range until August 2011.   August 2011 treatment notes however show that renal insufficiency existed, and blood work was ordered.  The results showed her creatinine levels were 1.6 mg/dL, which was in the abnormal range.  The Veteran's BUN levels spiked in September and October 2012.  The RO assigned an effective August 2, 2011 for the award of a 60 percent rating based on testing at that time showing a definite decrease in kidney function.  

The Board finds that the symptomatology associated with the Veteran's service-connected kidney disease with hypertension does not warrant an evaluation in excess of 60 percent during the time period from August 2, 2011 to August 6, 2014.  Although there was a noted decrease in the Veteran's kidney function in August 2011, the objective evidence does not show that the Veteran experienced symptoms of persistent edema, greatly evaluated BUN and creatinine levels, or generalized poor health required for an evaluation of renal dysfunction above 60 percent.  See 38 C.F.R. § 4.115a (2016).  Accordingly, given the symptomatology associated with the Veteran's service-connected kidney disease with hypertension, the Board concludes that this disorder did not more closely approximate the criteria for an 80 percent evaluation of renal dysfunction from August 2011 to August 2014.  See 38 C.F.R. § 4.115a (2003).  Thus, an evaluation in excess of 60 percent is not warranted.  38 C.F.R. § 4.7 (2016).

C.  August 7, 2014 to February 12, 2015 

On August 7, 2014, test results showed that the Veteran had worsening BUN levels.  Her level was 44 mg/dL and her levels were consistently at or above 40mg/dL thereafter.  Based on the test results the RO determined a higher evaluation was appropriate and assigned an 80 percent evaluation for your chronic kidney disease with hypertension based on BUN 40 to 80mg.  

The evidence of record does not show that the Veteran's BUN level ever reached 80mg/dL during this time period.  The records show that her highest BUN level was of 70 mg/dL in November 2014.  Additionally, the Veteran's highest creatinine level during this period was 4.27 mg/dL.  The record reflects that the Veteran was complained of generalized poor health in the form of fatigue, nausea and decreased appetite.  Edema was not present in her extremities and her blood pressure was not well controlled.  Dialysis was not required and blood urea nitrogen/creatinine levels had not risen above 80mg/dL or 8mg/dL respectively.   Markedly decreased cardiovascular function was not demonstrated either.  Therefore, the evidence of record shows that the Veteran's symptoms most closely resemble those of an 80 evaluation from August 6, 2014 to February 12, 2015.

D. February 13, 2015 to present day

A 100 percent rating under DC 7530 based on renal dysfunction has been in effect from February 13, 2015 to the present day.  Significantly however, as of the date of this award, the RO has awarded a separate compensable 10 percent rating for hypertension.  Indeed, under 38 C.F.R. § 4.115, in the even that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  Prior to this point, as separate hypertension rating was not warranted, as the Veteran did not require dialysis, and the hypertension disability was contemplated in the rating criteria for her chronic kidney disease.  The question remains however whether a rating higher than 10 percent may be awarded from February 13, 2015 to the present day.

Upon review of the Veteran's ongoing VA treatment records, a rating higher than 10 percent is not warranted, as the Veteran's blood pressure readings taken during this time period do not show the Veteran's hypertension manifests in diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Although a March 3, 2017 VA telephone note indicates that the Veteran took her own blood pressure the night before and it was 227/118, by the morning it reduced to 187/106.   She requested a renewal of her medications, which was completed.  

E. Conclusion

In sum, the evidence supports staged ratings for this disability.  A 30 percent evaluation, but no higher, is warranted from March 9, 2009 to August 1, 2011.  A 60 percent evaluation is warranted from August 2, 2011 to August 6, 2014.  An 80 percent evaluation is warranted from August 7, 2014 to February 12, 2015.  A separate 10 percent rating is warranted for hypertension from February 13, 2015 to the present.  As to the assignment of higher ratings than allowed, during these staged rating periods, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b)(2016), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An increased rating from 20 (under DC 7101) to 30 percent (under DC 7530) for chronic kidney disease with hypertension is granted, effective March 9, 2009.

Entitlement to an evaluation in excess of 30 percent for chronic kidney disease with hypertension from March 9, 2009 to August 1, 2011, is denied

Entitlement to an evaluation in excess of 60 percent for chronic kidney disease with hypertension from August 2, 2011 to August 6, 2014, is denied.

Entitlement to an evaluation in excess of 80 percent for chronic kidney disease with hypertension from August 7, 2014 to February 12, 2015, is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension from February 13, 2015, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


